Citation Nr: 1340990	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder for VA compensation purposes.

2.  Entitlement to service connection for hepatitis B for VA compensation purposes.

3.  Entitlement to service connection for a neck disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 of the United States Code (U.S.C.).  

4.  Entitlement to service connection for a low back disorder, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C.  

5.  Entitlement to service connection for headaches, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C.  

6.  Entitlement to service connection for a nerve disorder in his upper extremities, for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 U.S.C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to April 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO.  

In April 2012, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The case is remanded for the following actions:

1.  In April 2010, the RO granted the Veteran's claim of entitlement to service connection for the residuals of a left ankle injury and for hepatitis B1 for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 of the United States Code (U.S.C.).  

Later in April 2010, the Veteran disagreed with that decision to the extent that it did not grant him VA compensation for those disorders.  The Veteran was issued a State of the Case with respect to the compensation aspect of those claims.  Although certified to the Board as being on appeal, it is unclear whether he wishes to pursue those issues.  

The AMC must ask the Veteran if he wishes to pursue the issues of entitlement to service connection for the residuals of a left ankle injury and entitlement to service connection for hepatitis B for the purposes of receiving VA compensation.  

2.  During his April 2012 hearing, the appellant testified that his neck disorder, low back disorder, and headaches were the result, in part, of injuries sustained in a motor vehicle accident in service.  He stated that he also had nerve damage in his upper extremities as a result of his neck disorder.  In addition, he testified that his low back disorder was the result of a spinal tap during a period of hospitalization in service.

The AMC must inform the appellant of the VA's duties to notify and assist him in the development of his claims of entitlement to service connection for a neck disorder, low back disorder, headaches, and a nerve disorder of his upper extremities.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such information must include, but is not limited to, the criteria for service connection on a direct and secondary basis.  

3.  The AMC must request the names and addresses of all health care providers (VA and non-VA) who have treated the appellant or the facilities where he has been treated since service for a neck disorder, a low back disorder, headaches, and/or a nerve disorder of the upper extremities.  The appellant should also provide the dates of such treatment and the disorder for which he was treated.  

Then, the AMC must contact each health care provider and/or medical facility DIRECTLY and request records of the treatment identified by the appellant which are not currently on file.  

Such records may include, but are not limited to, reports of office visits, hospital discharge summaries, consultation reports, reports of chiropractic treatment, reports of physical therapy, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

If the requested records are unavailable, and are held by an entity not affiliated with the federal government, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

4.  During his April 2012 hearing, the appellant testified that he had a copy of the report of his inservice motor vehicle accident.  The report of that accident has not been associated with the claims folder but could well be relevant to the appellant's claim.  

The AMC must ask the appellant for a copy of his inservice motor vehicle accident.  That report must be associated with the claims folder.

A failure to respond or a negative reply must be noted in writing and associated with the claims folder.  

5.  In May 2010, VA received a copy of a letter from R. D. M., an attorney.  Mr. M. reported that he was representing the appellant in a claim for Social Security benefits.  

The AMC must contact the Social Security Administration DIRECTLY and determine whether the appellant is receiving any Social Security benefits.  If so, the AMC must request that the Social Security Administration provide documentation associated with those benefits.  Such documentation should include, but is not limited to, a copy of the appellant's award letter and the medical records and reports related to that decision.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

6.  Records and reports from R. D. S. M.D., show that he has treated the appellant since February 2009, in part, for a cervical spine disorder and headaches.  In April 2013, Dr. S. opined that the appellant had a neck disorder and associated headaches which were directly related to an automobile accident in service in January 1978.  To date, the appellant has not been examined by VA to determine the nature and etiology of any neck disorder and headaches.  

When the actions in parts 1, 2, 3, and 4 have been completed, the AMC must schedule the appellant for an orthopedic examination to determine the nature and etiology of any neck disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
The claims folder and a copy of this remand, must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a neck disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's neck disorder is related to any incident in service, including, but not limited to, his automobile accident in January 1978.  The examiner must state how and why he or she reached the opinion they did.

If the examiner is unable to form an opinion without resorting to speculation, he or she must state the reasons why they were unable to form an opinion.  

7.  In addition to Dr. S.'s opinion that the Veteran's headaches are the result of a January 1978 automobile accident, the Board notes that in service in October 1978, the Veteran was treated for headaches.  

When the actions in parts 1, 2, 3, and 4 have been completed, the AMC must schedule the appellant for an neurologic examination to determine the nature and etiology of any headache disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If a headache disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not that the appellant's headache disorder is related to any incident in service, including but not limited to, his inservice automobile accident in January 1978 and his headaches in October 1978.  The examiner must state how and why he or she reached the opinion they did.

If the examiner is unable to form an opinion without resorting to speculation, he or she must state the reasons why they were unable to form an opinion.  

8.  The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2013).  

In the event that the appellant does not report for the a scheduled VA examination, a copy of the notice informing the appellant of the date, time, and location of the examination.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

9.  When the actions in parts 2, 3, 4, 5, 6 and 7 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a neck disorder, a low back disorder, headaches, and a nerve disorder of the upper extremities for the purpose of receiving VA health care benefits authorized by Chapter 17 of Title 38 of the United States Code (U.S.C.).  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


